Title: To Benjamin Franklin from Le Roy, [8 or 15 April 1783]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Mardy au Soir [April 8 or 15, 1783]
Vous voulez bien mon Illustre Docteur donner à diner à une Jolie femme, qui meurt denvie de voir un grand homme de l’Amérique. Je crains que vous ne me trouviez bien indiscret en vous demandant la permission de vous mener jeudy par dessus le marché Un jeune Officier qui a le méme désir et non moins vivement, et qui est le fils d’un de nos bons amis M. Gueneau de Semur en Bourgogne il est fort de la connoissance de M. Alexandre et vous avez surement entendu parler de lui par Ses différens ouvrages, Ayant Secondé M. De Buffon dans ses travaux et l’ayant Si bien imité mème que tout Paris y a été trompé. J’espere que les titres du Père feront un Passeport pour le fils, qui est d’ailleurs un jeune homme plein de raison, et bien fait pour vous admirer. J’espere dis-je que ces titres feront mon excuse.
J’ai vu aujourdhui une très Jolie femme qui m’a beaucoup demandé de vos nouvelles et qui m’a prié de la rappeller à votre Souvenir, Mde. Martin de Sette. Elle espere bien que vous n’oublierez pas Son mari et d’autant plus qu’il paroît que Messieurs les Américains commencent à nommer leurs Consuls dans nos ports. Elle m’a assurré comme Une chose positive et que Son beau Pere lui a mandée que vous aviez nommè votre Consul pour Marseilles et que ce Consul est un Francois, M. Catelan.
Voulez vous bien Mon Illustre Docteur que Je vous remercie en mon particulier et comme membre du Club de la belle Medaille dont vous lui avez fait présent. J’ai été témoin ce Soir des transports avec lesquels elle y a eté recue et il n’y a eu qu’une Voix pour me charger de vous exprimer, quand J’aurais l’honneur de vous voir, à quel point Le Club a été Sensible à une faveur Si flatteuse de votre part et qui marque l’opinion que vous avez de cette assemblèe Où votre nom a été celébré plusieurs fois d’une manière digne de vous. C’est tout dire.
J’ai recu Mon Illustre Docteur le billet de Monsieur votre petit-Fils par lequel il m’apprend la mort de M. Hunter et Vos voeux pour qu’il Soit remplacé dans L’Académie par M. Priestley. Je me flatte que vous ne doutez pas de mes dispositions pour que ce remplacement se fasse comme vous le desirez et à cause de vous et à cause de lui Mais cette élection ne peut guère se faire qu’après Les Vacances de Paques Selon les formes que vous suivons ordinairement pour les élections. Adieu Mon Illustre Docteur recevez les assurrances renouvellées des Sentimens d’attachement que je vous ai voués pour la Vie.
Le Roy

Mille et mille Complimens si vous voulez bien à Monsieur votre petit Fils.

